DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

Applicant has amended Claims 1, 6 – 8, 12, 13, 21, and 23 – 25. Claims 1, 4 – 13, 16, and 18 – 25 are currently pending.


Response to Arguments

Applicant’s arguments have been fully considered.



Applicant’s arguments pertaining to the previous grounds of rejection do not apply to the new grounds of rejection presented below and necessitated by amendment. 


Claim Objections

Claim 9 is objected to because of the following informalities:    

Claim 9, Line 1: “if” should be corrected to “is”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 recites a heat exchanger section disposed within the housing and thermally coupled to the intake air, the heat exchanger section adapted to carry a heating fluid…and then recites the heat exchanger section is fluidly coupled to the HP EGR heat exchanger via a high temperature coolant circuit adapted to circulate a coolant fluid. Based on a reading of the present disclosure, it appears the heating fluid and coolant fluid are the same fluid and any art rejections will be based on this interpretation. Applicant should clarify or amend to use consistent terminology across all claims. 

Claims 9 – 12, 20, 21, and 24 are rejected by virtue of their dependence on Claim 8. 

Claim 13 similarly recites both a heating fluid and a coolant fluid. Based on a reading of the present disclosure, it appears the heating fluid and coolant fluid are the same fluid and any art rejections will be based on this interpretation. Applicant should clarify or amend to use consistent terminology across all claims.

Claims 16, 18, 22, and 25 are rejected by virtue of their dependence on Claim 13.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 – 9, 12, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kardos et al. (hereafter “Kardos” – US 2008/0190109) in view of Quix et al. (hereafter “Quix” – US 2020/0141366).

With regards to Claims 1 and 8:

Kardos discloses a vehicle exhaust gas recirculation (EGR) system (Figure 1), comprising: a high pressure (HP) EGR heat exchanger (EGR cooler 13b) thermally coupled between an intake manifold (intake manifold 15) and an exhaust manifold (exhaust manifold 2) of an engine (engine 1) of a vehicle (Paragraph 13); an intake air filter box (air filter 6) adapted to receive intake air and provide the intake air to a turbocharger compressor (compressor 5) of the vehicle; and wherein a flow of the exhaust gas is selectively enabled/disabled (via valve 11) through the HP EGR heat exchanger.

Kardos does not explicitly disclose an intake air pre-heater adapted to heat the intake air before the intake air is provided to the turbocharger compressor of the vehicle and its associated components, said air pre-heater is disposed within the intake air filter box; and the intake air pre-heater is fluidly coupled to the HP EGR heat exchanger via a high temperature coolant circuit adapted to circulate a coolant fluid thermally coupled to both the intake air of the intake air filter box and exhaust gas of the HP EGR heat exchanger, wherein a flow of the coolant fluid is selectively enabled/disabled in the high temperature coolant circuit. Instead, the EGR cooler in Kardos is directly connected to the air intake. Quix (Figure 1) teaches an intake air filter box (16) comprising a housing defining an intake air inlet port and an intake air outlet port (see Figure 1 of Quix and cleaning device 16), the housing comprising both an air filter (18) and the air pre-heater (24) disposed within the box. Quix teaches the intake air pre-heater (24) is adapted to heat the intake air (Paragraph 34) with a heat exchanger section disposed within the housing and thermally coupled to the intake air (as shown in Figure 1 of Quix), the heat exchanger section is adapted to carry a heating fluid (coolant, Paragraph 39) and selectively (via valve 34) heat the intake air before the intake air is provided to the turbocharger compressor of the vehicle (Paragraph 31). Quix also teaches an EGR heat exchanger (heat store 28, see Paragraph 36 which states, “the exhaust gas recirculation 6 is provided with a heat store 28 for the temporary storage of thermal energy”). Quix goes on to teach that the intake air pre-heater is fluidly coupled to the EGR heat exchanger via a high temperature coolant circuit (coolant conveying connections 46, 44) adapted to circulate a coolant fluid thermally coupled to both the intake air of the intake air filter box (connection to air pre-heater 24 via connection 44) and exhaust gas of the EGR heat exchanger (via heat store 28, see Paragraph 36 which that the EGR provides heat to the heat store), wherein a flow of the coolant fluid is selectively enabled/disabled (via valve 34) in the high temperature coolant circuit. The use of an intermediate heat transfer fluid has many advantages, one of which is the keeping the heat source fluid and the heat receiving fluid separated. For example, in this case, a leak in the EGR heat exchanger in Kardos may result in undesired exhaust gas in the air intake line – however, an intermediate fluid between the two would prevent this type of leakage. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. Given the teachings of Quix, it would have been obvious to one of ordinary skill in the art to modify the system of Kardos above to 

With regards to Claim 4:

The Kardos modification of Claim 1 teaches the intake air pre-heater comprises a heat exchanger conduit section disposed within the intake air filter box and thermally coupled to the intake air (see Quix, air-preheater 24 relies on a flowing fluid to provide the heat, which requires conduit sections, it is also thermally coupled to the intake air).

With regards to Claim 6:

The Kardos modification of Claim 1 teaches one or more of a pump assembly and a valve assembly (valve 34, Figure 1 of Quix) fluidly coupled to the intake air pre-heater in the high temperature coolant circuit and adapted to selectively enable/disable (Paragraph 40 of Quix) the coolant fluid flow between the HP EGR heat exchanger (EGR cooler 13b, Figure 1 of Kardos) and the intake air-preheater (air-preheater 24 of Quix). 

With regards to Claim 7:

The Kardos modification of Claim 1 teaches an electronic control module (ECM) (control unit 8, Figure 1 of Quix) executing an algorithm (see Paragraphs 53 – 63 of Quix) operable for selectively enabling/disabling the coolant fluid flow between the HP EGR heat exchanger (EGR cooler 13b, Figure 1 of Kardos) and the intake air pre-heater (air pre-heater 24 of Quix). 

With regards to Claim 9:

The Kardos modification of Claim 8 teaches the intake air inlet port is adapted to receive the intake air and the intake air outlet port is adapted to provide the intake air to a turbocharger compressor (compressor 5, Figure 1 of Kardos, see also Paragraph 31 and Figure 1 of Quix) of the vehicle.

With regards to Claim 12:

one or more of a pump assembly and a valve assembly (valve 34, Figure 1 of Quix) fluidly coupled to one or more of the inlet line and the outlet line and adapted to selectively enable/disable (Paragraph 40 of Quix) the coolant fluid flow of the high temperature coolant circuit between the HP EGR heat exchanger (EGR cooler 13b of Kardos) and the heat exchanger section (air pre-heater 24 of Quix). 

With regards to Claim 21:

The Kardos modification of Claim 8 teaches an electronic control module (ECM) (control unit 8, Figure 1 of Quix) executing an algorithm (see Paragraphs 53 – 63 of Quix) operable for selectively enabling/disabling the coolant fluid flow between the HP EGR heat exchanger (EGR cooler 13b, Figure 1 of Kardos) and the heat exchanger section (air pre-heater 24 of Quix). 

With regards to Claims 23 and 24:

The Kardos modification of Claims 1 and 8 teaches the HP EGR heat exchanger forms part of a HP EGR circuit comprising a valve (valve 11, Figure 1 of Kardos) disposed between the HP EGR heat exchanger (EGR coolers 13b, Figure 1 of Kardos) and the intake manifold that selectively enables exhaust flow from the exhaust manifold to the intake manifold (Paragraph 14 of Kardos). 


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kardos et al. (hereafter “Kardos” – US 2008/0190109) in view of Quix et al. (hereafter “Quix” – US 2020/0141366), further in view of Desroche (FR 2797660).

With regards to Claims 5 and 11:

The Kardos modification of Claims 1 and 8 does not explicitly teach the intake air pre-heater is adapted to be disposed on a dirty side of a filter disposed within the intake air filter box. MPEP 2143(e) teaches it is obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In this case, the air pre-heater can either be upstream of the filter (i.e. on the dirty side), in line with the filter, or downstream of the filter (i.e. on the clean side). There are only three possible solutions and one of ordinary skill in the art would have found it obvious to try one of them to yield a reasonable expectation of heating the air and filtering it. Desroche in a similar system comprising an intake air filter box (filter housing 14, Figure 2) and an intake air pre-heater (heat exchanger 6) in the same box, further teaches all three possible combinations: “Furthermore, the invention may include one or more of the following characteristics: the device comprises an air-water exchanger placed at the level of the filtration means, the device comprises an air-water exchanger disposed upstream of the filtration means, the device comprises an air-water exchanger arranged downstream of the filtration means”. As shown . 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kardos et al. (hereafter “Kardos” – US 2008/0190109) in view of Quix et al. (hereafter “Quix” – US 2020/0141366), further in view of Young (US 4754742).

With regards to Claim 10:

The Kardos modification of Claim 8 does not explicitly teach the heat exchanger section comprises a plurality of connected parallel fluid conduits disposed within the housing, since the Kardos modification is silent as to the structure of the heat exchanger. Young teaches an air filter (44) and an air-preheater (heat exchanger 11) integrated into one housing (housing 10). Young further teaches the air-preheater comprises a plurality of connected parallel fluid conduits (coil means 30) disposed within the housing (see Figure 1). Serpentine tubular coils, as shown in Young, increase the effective heat transfer area and residence time, that improving heat transfer between the two fluids. It would have been obvious . 


Claims 13, 16, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kardos et al. (hereafter “Kardos” – US 2008/0190109) in view of Quix et al. (hereafter “Quix” – US 2020/0141366), further in view of Barr (GB 2535996).

With regards to Claim 13:

Kardos discloses a high pressure (HP) EGR heat exchanger (EGR cooler 13b) thermally coupled between an intake manifold (intake manifold 15) and an exhaust manifold (exhaust manifold 2) of an engine (engine 1) of a vehicle (Paragraph 13); an intake air filter box (air filter 6) adapted to receive intake air and provide the intake air to a turbocharger compressor (compressor 5) of the vehicle; and wherein a flow of the exhaust gas is selectively enabled/disabled (via valve 11) through the HP EGR heat exchanger

Kardos does not explicitly disclose an intake air pre-heater adapted to heat the intake air before the intake air is provided to the turbocharger compressor of the vehicle and its associated components, said air pre-heater is disposed within the intake air filter box; and the intake air pre-heater is fluidly coupled to the HP EGR heat exchanger via a high temperature coolant circuit adapted to circulate a coolant fluid thermally coupled to both the intake air of the intake air filter box and exhaust gas of the HP EGR heat exchanger, wherein a flow of the coolant fluid is selectively enabled/disabled in the high temperature coolant circuit. Instead, the EGR cooler in Kardos is directly connected to the air intake. Quix (Figure 1) teaches an intake air filter box (16) comprising a housing defining an intake air inlet port and an intake air outlet port (see Figure 1 of Quix and cleaning device 16), the housing comprising both an air filter (18) and the air pre-heater (24) disposed within the box. Quix teaches the intake air pre-heater (24) is adapted to heat the intake air (Paragraph 34) with a heat exchanger section disposed within the housing and thermally coupled to the intake air (as shown in Figure 1 of Quix), the heat exchanger section is adapted to carry a heating fluid (coolant, Paragraph 39) and selectively (via valve 34) heat the intake air before the intake air is provided to the turbocharger compressor of the vehicle (Paragraph 31). Quix also teaches an EGR heat exchanger (heat store 28, see Paragraph 36 which states, “the exhaust gas recirculation 6 is provided with a heat store 28 for the temporary storage of thermal energy”). Quix goes on to teach that the intake air pre-heater is fluidly coupled to the EGR heat exchanger via a high temperature coolant circuit (coolant conveying connections 46, 44) adapted to circulate a coolant fluid thermally coupled to both the intake air of the intake air filter box (connection to air pre-heater 24 via connection 44) and exhaust gas of the EGR heat exchanger (via heat store 28, see Paragraph 36 which that the EGR provides heat to the heat store), wherein a flow of the coolant fluid is selectively enabled/disabled (via valve 34) in the high temperature coolant circuit. The use of an intermediate heat transfer fluid has many advantages, one of which is the keeping the heat source fluid and the heat receiving fluid separated. For example, in this case, a leak in the EGR heat exchanger in Kardos may result in undesired exhaust gas in the air intake line – however, an intermediate fluid between the two would prevent this type of leakage. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. Given the teachings of Quix, it would have been obvious to one of ordinary skill in the art to modify the system of Kardos above to include an intermediary coolant circuit with appropriate valving between the EGR heat exchanger (13b of Kardos) and the air-preheater (24 of Quix) in order to yield the predictable benefits described above. This would involve the addition of a heat exchanger (which would be the air pre-heater 24 of Quix) to transfer heat from the EGR heat exchanger (13b of Kardos) to the intake air. Furthermore, given the teachings of Quix, the air pre-heater and filter can be integrated into a single box in order to save space and allow for a more compact system, and it would have been obvious to one of ordinary skill in the art to modify the system of Kardos as modified above by placing the air preheater and the filter of in the same housing to yield this more compact system.

The Kardos modification above teaches a control unit (12 of Kardos, 8 of Quix) capable of controlling the above components, but does not explicitly teach the method steps recited. Barr, in a similar EGR system, teaches a computer program product (controller, Paragraph 48) comprising a non-transitory computer readable medium having instructions stored thereon and executed to cause a computer to: receive an operating state of a vehicle (EGR flowing Paragraphs 47+); compare the operating state of the vehicle to an exhaust gas recirculation (EGR) temperature control model (Paragraph 48: “The system may thus be configured to maintain the EGR gases in the injection duct 40 at a predetermined target temperature. For example, the temperature of the EGR gases measured by the temperature sensor 58 may be compared to the target temperature. If the temperature of the EGR gases is lower than the target temperature, the heater 52 may be turned on”); and based on the comparison of the operating state of the vehicle to the EGR temperature control model, selectively enable/disable the heating of intake air between an air intake (inlet 12, Figure 1) of the vehicle and a turbocharger compressor (compressor 14a, Figure 1) of an EGR system of the vehicle, wherein the intake air is communicated from the air intake and the turbocharger compressor via an intake air filter box (filter 13, Figure 1) including an intake air inlet port and an intake air outlet port, and selectively enabling/disabling the heating of the intake air comprises selectively enabling/disabling a heating fluid flow (“heated fluid”, Paragraphs 39 – 41) through the intake air pre-heater (heater 52). As taught by Barr, introduction of EGR may result in condensation in the intake, and “[w]ater droplets can be undesirable at the inlet of the compressor, especially when large water droplets are formed, which may damage the compressor blades” (Paragraph 7 of Barr). The above control method aids in reducing condensation and thus preventing 

With regards to Claim 16:

The Kardos modification of Claim 15 teaches the intake air pre-heater includes a heat exchanger conduit section disposed within the intake air filter box and thermally coupled to the intake air (see Quix, air-preheater 24 relies on a flowing fluid to provide the heat, which requires conduit sections, it is also thermally coupled to the intake air).

With regards to Claim 18:

The Kardos modification of Claim 15 teaches the computer comprises an electronic control module of the vehicle (controller 12 of Kardos, 8 of Quix, Paragraph 48 of Barr). 

With regards to Claims 25:

the HP EGR heat exchanger forms part of a HP EGR circuit comprising a valve (valve 11, Figure 1 of Kardos) disposed between the HP EGR heat exchanger (EGR coolers 13b, Figure 1 of Kardos) and the intake manifold that selectively enables exhaust flow from the exhaust manifold to the intake manifold (Paragraph 14 of Kardos). 


Claims 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kardos et al. (hereafter “Kardos” – US 2008/0190109) in view of Quix et al. (hereafter “Quix” – US 2020/0141366), further in view of Barr (GB 2535996).

With regards to Claims 19, 20, and 22:

The Kardos modification of Claims 1, 8, and 13 does not explicitly teach the intake air heated by the intake air pre-heater disposed within the intake air filter box using heat derived from the HP EGR heat exchanger is mixed with hot, humid gas from a low pressure (LP) EGR system prior to being provided the turbocharger compressor of the vehicle. Barr, in a similar system with an air-preheater (heater 52, Figure 2) using an engine fluid (Paragraph 40), teaches both LP EGR (22, Figure 1) and HP EGR (32, Figure 1). In Barr, the intake air heated by the heater is mixed with exhaust from the low pressure EGR (Paragraph 29). Dual loop EGRs (meaning systems including both HP and LP EGR circuits) are known in the art to yield a better balance of NOx emissions 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Kindl et al. (US 2020/0340431) – does not qualify as prior art, but teaches a housing comprising both an air preheater and filter enclosed within, the air preheater being heated by an engine fluid. 

Kuske et al. (US 2020/0355142) – does not qualify as prior art, but teaches a similar concept as Quix, relied on above. 

Kuske et al. (US 2020/0355143) – does not qualify as prior art, but teaches a similar concept as Quix, relied on above. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, January 22, 2021